Citation Nr: 1134829	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-07 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a chest injury.

2.  Whether new and material evidence to reopen a claim for service connection for low back disability, previously characterized as chronic low back pain with right lower extremity radiation, has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served o active duty from March 1969 to March 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision in which the RO denied service connection for costosternal pain and declined to reopen a claim for service connection for chronic low back pain with right lower extremity radiation.  In September 2007, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in February 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.

In September 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In February 2011, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing some of the requested action, the AMC continued to deny the claims (as reflected in a June 2011 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

 For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC. VA will notify the Veteran when further action, on his part, is required.





REMAND

Unfortunately, the Board finds that further RO action on the claims on appeal is warranted, even though it will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the Board's February 2011 Remand, the Veteran contends that he was treated for the claimed chest and low back disabilities at the Lenox Hill Hospital and New York Columbia Presbyterian Hospital.  During the Veteran's September 2010 Board hearing, he submitted two VA forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, pertaining to records from these two facilities.  These forms were signed and dated on September 15, 2010.  In the Remand, the Board instructed that the RO assist the Veteran in obtaining any additional evidence identified-and in particular, records from the Lenox Hill Hospital and New York Columbia Presbyterian Hospital-following the procedures set for in 38 C.F.R. § 3.159 (2010).  All records and responses received were to be associated with the claims file, and if any records sought were not obtained, the RO was to notify the Veteran and his representative, explain the efforts taken to obtain them, and describe further action to be taken.

The record reflects that, in March 2011, the AMC sent the Veteran a letter indicating that it was seeking records from the Lenox Hill Hospital and Columbia Presbyterian Hospital.  It also indicated that it had attached an additional form 21-4142.  However, the AMC failed to acknowledge that the Veteran had already submitted a signed form 21-4142 for each facility, as pointed out in the Board's prior Remand.  There is no indication that the AMC ever contacted the facilities for which the Veteran had already provided authorization to obtain records, attempted to obtain the records, or notified the Veteran and his representative of the unavailability of the records.   

The Board acknowledges that at the time of the AMC's March 2011 letter, the Veteran's authorization to obtain these records provided on the 21-4142 had expired, as 180 days from the date the Veteran signed and dated the form had recently passed.  However, because the Veteran was not informed of the recent expiration of the authorization, and the AMC's delay in attempting to obtain the records, the Board finds that is another remand is necessary in order to fulfill VA's duty to assist the Veteran.

Hence, the RO should contact the Veteran to request that he submit copies records from the Lenox Hill Hospital and New York Columbia Presbyterian Hospital; or to obtain updated authorization from the Veteran to obtain such records, then attempt to obtain them.  If updated authorization is received, the RO should follow the procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from non- Federal facilities. See 38 C.F.R. 3.159(c) (2010).  

Further, to ensure that all due process requirements are met, while these matters are on remand, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo further examination, if pertinent evidence is received warranting a new examination) prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should request that the Veteran submit copies of records pertaining to his claimed treatment at the Lenox Hill and New York Columbia Presbyterian Hospital; to submit an updated signed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, containing the name and address these providers, to enable VA to obtain these records on his behalf.  The RO should inform the Veteran that September 2010 authorization to obtain these records has expired.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence for which appropriate authorization has been received-to particularly  , following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file. If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.

6.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
 
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).   



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


